Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Objections
            Claims 1, 2, 4, 9, 10 and 12-13 are objected to because of the following informalities:
            Need to explain acronyms at least once, e.g. eNB, gNB, NR, UTRA, SSB, PBCH, PSS, SSS, RE and SIB. Appropriate correction is required.




Priority
           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.





Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 4/29/2021 has been considered by the Examiner and made of record in the application file.







Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


         Claims 1, 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (U.S. PG-Publication # 2020/0045725), in view of Hedayat et al. (U.S. PG-Publication # 2021/0368541), and in view of Li et al. (U.S. PG-Publication # 2021/0067998).


         Consider claims 1 and 13, Mochizuki et al. clearly disclose a method for transmitting a signal by a sidelink UE in a wireless communications system, the method comprising the steps of: 
         selecting any one of an eNB and a gNB as a synchronization reference (fig. 6, par. 127 (The P-SS and S-SS are collectively referred to as a synchronization signal (SS)), par. 128 (In Step ST602, next, the user equipment detects a cell-specific reference signal (CRS) being a reference signal (RS) transmitted from the base station per cell and measures the reference signal received power (RSRP)), par. 129 (In Step ST602, next, the user equipment detects a cell-specific reference signal (CRS) being a reference signal (RS) transmitted from the base station per cell and measures the reference signal received power (RSRP))); 
          However, Mochizuki et al. do not specifically disclose synchronization of the base station selected as the synchronization reference 
          In the same field of endeavor, Hedayat et al. clearly show:                   
          transmitting a sidelink channel/signal including an SSB (SS/PBCH block) on the basis of synchronization of the base station selected as the synchronization reference (par. 150 (the broadcast RTR may include some or all components of a synchronization signal block (SSB) (i.e., primary/secondary synchronization signals (PSS/SSS) and/or physical broadcast channel (PBCH)). The WTRU may transmit some or all components of an SSB in the resource that is scheduled by its gNB for the broadcast RTR…An application of transmission/reception of such a broadcast RTR may be sidelink communication between two NR (licensed/unlicensed) devices where the two devices may be a WTRU (e.g., in V2V or V2X communication))), 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting a signal by a sidelink UE, as taught by Mochizuki, and show synchronization of the base station selected as the synchronization reference, as taught by Hedayat, so that synchronization can be handled properly.
          However, Mochizuki and Hedayat do not specifically disclose selecting a master NB (NodeB) of the eNB and the gNB as the synchronization reference.
          In the same field of endeavor, Li et al. clearly show:                   
         wherein when dual connectivity (DC) is configured for the UE, the UE selects a master NB (NodeB) of the eNB and the gNB as the synchronization reference (par. 34 (Dual connectivity (DC) has been standardized to enable a UE to establish two simultaneous and independent radio link (RL) connections with the master base station (Mng-eNB/gNB) and the secondary base station (Sng-eNB/gNB) respectively)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting a signal by a sidelink UE, as taught by Mochizuki, show synchronization of the base station selected as the synchronization reference, as taught by Hedayat, and show selecting a master NB (NodeB) of the eNB and the gNB as the synchronization reference, as taught by Li, so that synchronization can be handled properly.


         Consider claim 3, Mochizuki et al. clearly disclose a method, wherein the UE selects NB having a high receiving power as a synchronization reference when dual connectivity (DC) is not configured for the UE (fig. 6, par. 127 (The P-SS and S-SS are collectively referred to as a synchronization signal (SS)), par. 128 (In Step ST602, next, the user equipment detects a cell-specific reference signal (CRS) being a reference signal (RS) transmitted from the base station per cell and measures the reference signal received power (RSRP)), par. 129 (In Step ST602, next, the user equipment detects a cell-specific reference signal (CRS) being a reference signal (RS) transmitted from the base station per cell and measures the reference signal received power (RSRP))).





         Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (U.S. PG-Publication # 2020/0045725), in view of Hedayat et al. (U.S. PG-Publication # 2021/0368541), and of Li et al. (U.S. PG-Publication # 2021/0067998), and in view of Futaki et al. (U.S. PG-Publication # 2022/0225456).


          Consider claim 2, and as applied to claim 1 above, Mochizuki et al. clearly disclose the method as described.
          However, Mochizuki et al. do not specifically disclose the master NB is gNB in NE (NR & E-UTRA), and is eNB in EN (E-UTRA & NR) DC. 
          In the same field of endeavor, Futaki et al. clearly show:                   
          wherein the master NB is gNB in NE (NR & E-UTRA), and is eNB in EN (E-UTRA & NR) DC (par. 13 (The MRDC with the 5GC includes NR-E-UTRA Dual Connectivity (NE-DC) and E-UTRA-NR Dual Connectivity (NG-EN-DC). In the NE-DC, the UE is connected to a gNB operating as the MN… in the NG-EN-DC, the UE is connected to an eNB operating as the MN)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting a signal by a sidelink UE, as taught by Mochizuki, and show the master NB is gNB in NE (NR & E-UTRA), and is eNB in EN (E-UTRA & NR) DC, as taught by Futaki, so that synchronization can be handled properly.


          Consider claim 7, and as applied to claim 1 above, Mochizuki et al. clearly disclose the method as described.
          However, Mochizuki et al. do not specifically disclose the eNB and the gNB have the same priority as a synchronization reference.
          In the same field of endeavor, Hedayat et al. clearly show:                   
          wherein the eNB and the gNB have the same priority as a synchronization reference (par. 13 (The MRDC with the 5GC includes NR-E-UTRA Dual Connectivity (NE-DC) and E-UTRA-NR Dual Connectivity (NG-EN-DC). In the NE-DC, the UE is connected to a gNB operating as the MN… in the NG-EN-DC, the UE is connected to an eNB operating as the MN)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting a signal by a sidelink UE, as taught by Mochizuki, and show the eNB and the gNB have the same priority as a synchronization reference, as taught by Hedayat, so that synchronization can be handled properly.





         Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (U.S. PG-Publication # 2020/0045725), in view of Hedayat et al. (U.S. PG-Publication # 2021/0368541), and Li et al. (U.S. PG-Publication # 2021/0067998), and in view of Yasukawa et al. (U.S. PG-Publication # 2021/0127341).


          Consider claim 4, and as applied to claim 1 above, Mochizuki et al. clearly disclose the method as described.
          However, Mochizuki et al. do not specifically disclose the UE selects NB, which has received SIB including sidelink related resource pool information, as a synchronization reference when dual connectivity (DC) is not configured for the UE.  
          In the same field of endeavor, Yasukawa et al. clearly show:                   
         wherein the UE selects NB, which has received SIB including sidelink related resource pool information, as a synchronization reference when dual connectivity (DC) is not configured for the UE (par. 46 (The resource pool is notified by SIB or is defined in advance), par. 63 (user equipment UE synchronized with the GNSS 1 or the base station eNB operates to transmit a synchronization signal from the user equipment UE itself when a synchronization signal transmitted from any other user equipment UE is not received or when received power of a synchronization signal (S-RSRP: Sidelink-Reference Signal Received power) transmitted from any other user equipment UE is less than a predetermined threshold value)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting a signal by a sidelink UE, as taught by Mochizuki, and show the UE selects NB, which has received SIB including sidelink related resource pool information, as a synchronization reference when dual connectivity (DC) is not configured for the UE, as taught by Yasukawa, so that synchronization can be handled properly.




         Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (U.S. PG-Publication # 2020/0045725), in view of Hedayat et al. (U.S. PG-Publication # 2021/0368541), and Li et al. (U.S. PG-Publication # 2021/0067998), and in view of Shilov et al. (U.S. PG-Publication # 2019/0239178).


          Consider claim 5, and as applied to claim 1 above, Mochizuki et al. clearly disclose the method as described.
          However, Mochizuki et al. do not specifically disclose the UE selects NB on a carrier paired with a carrier for which sidelink communication is performed, as a synchronization reference. 
          In the same field of endeavor, Shilov et al. clearly show:                   
          wherein the UE selects NB on a carrier paired with a carrier for which sidelink communication is performed, as a synchronization reference when dual connectivity (DC) is not configured for the UE (par. 125 (transmission, by the UE 102, of sidelink synchronization signal (SLSS); reception, by the UE 102 of SLSS; selection, by the UE 102, of a synchronization source and a component carrier with high priority synchronization signal to derive transmission timing for all CCs using common synchronization reference)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting a signal by a sidelink UE, as taught by Mochizuki, and show the UE selects NB on a carrier paired with a carrier for which sidelink communication is performed, as a synchronization reference, as taught by Shilov, so that synchronization can be handled properly.




         Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (U.S. PG-Publication # 2020/0045725), in view of Hedayat et al. (U.S. PG-Publication # 2021/0368541), and Li et al. (U.S. PG-Publication # 2021/0067998), and in view of Su et al. (U.S. PG-Publication # 2019/0090293).


          Consider claim 6, and as applied to claim 1 above, Mochizuki et al. clearly disclose the method as described.
          However, Mochizuki et al. do not specifically disclose the UE selects NB corresponding to a format. 
          In the same field of endeavor, Su et al. clearly show:                   
          wherein the UE selects NB corresponding to a format for which sidelink communication is performed, as a synchronization reference when dual connectivity (DC) is not configured for the UE (par. 88 (FIG. 6 illustrates a possible synchronization subframe format that could be used in conjunction with D2D/sidelink communication, according to some embodiments. As shown, the sync subframe may include two types of signals for synchronization, as well as reference signals (e.g., demodulation reference symbols or DM-RS))).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting a signal by a sidelink UE, as taught by Mochizuki, and show the UE selects NB corresponding to a format, as taught by Su, so that synchronization can be handled properly.




         Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (U.S. PG-Publication # 2020/0045725), in view of Hedayat et al. (U.S. PG-Publication # 2021/0368541), and Li et al. (U.S. PG-Publication # 2021/0067998), and in view of Nguyen et al. (U.S. PG-Publication # 2018/0206208).


          Consider claim 8, and as applied to claim 1 above, Mochizuki et al. clearly disclose the method as described.
          However, Mochizuki et al. do not specifically disclose the eNB and the gNB are configured by the highest synchronization reference priority. 
          In the same field of endeavor, Nguyen et al. clearly show:                   
          wherein the eNB and the gNB are configured by the highest synchronization reference priority (par. 33 (The base station may also be referred to as a gNB, Node B, evolved Node B (eNB)….the UEs… select the synchronization timing corresponding to the strongest source with the highest indicated priority (given that the corresponding timing synchronization source is available) as the reference timing)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting a signal by a sidelink UE, as taught by Mochizuki, and show the eNB and the gNB are configured by the highest synchronization reference priority, as taught by Nguyen, so that synchronization can be handled properly.




         Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (U.S. PG-Publication # 2020/0045725), in view of Hedayat et al. (U.S. PG-Publication # 2021/0368541), and Li et al. (U.S. PG-Publication # 2021/0067998), and in view of Abedini et al. (U.S. PG-Publication # 2018/0324686).


          Consider claim 9, and as applied to claim 1 above, Mochizuki et al. clearly disclose the method as described.
          However, Mochizuki et al. do not specifically disclose wherein when a plurality of sidelink PSSs or a plurality of sidelink SSSs are transmitted through the SSB. 
          In the same field of endeavor, Hedayat et al. clearly show:                   
          wherein when a plurality of sidelink PSSs or a plurality of sidelink SSSs are transmitted through the SSB (par. 150 (the broadcast RTR may include some or all components of a synchronization signal block (SSB) (i.e., primary/secondary synchronization signals (PSS/SSS) and/or physical broadcast channel (PBCH))), 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting a signal by a sidelink UE, as taught by Mochizuki, and show wherein when a plurality of sidelink PSSs or a plurality of sidelink SSSs are transmitted through the SSB, as taught by Hedayat, so that synchronization can be handled properly.
          However, Mochizuki and Hedayat do not specifically disclose the plurality of sidelink PSSs are respectively generated from different polynomials. 
          In the same field of endeavor, Abedini et al. clearly show:                   
          the plurality of sidelink PSSs are respectively generated from different polynomials (par. 52 (In NR, a synchronization signal may comprise an NR-Primary Synchronization Signal (NR-PSS). There may be multiple PSS sequences generated based on different cyclic shifts of a base sequence in a frequency domain… An NR-PSS may include a frequency domain-based pure BPSK M sequence having one polynomial base sequence)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting a signal by a sidelink UE, as taught by Mochizuki, show wherein when a plurality of sidelink PSSs or a plurality of sidelink SSSs are transmitted through the SSB, as taught by Hedayat, and show the plurality of sidelink PSSs are respectively generated from different polynomials, as taught by Abedini, so that synchronization can be handled properly.





         Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (U.S. PG-Publication # 2020/0045725), in view of Hedayat et al. (U.S. PG-Publication # 2021/0368541), Li et al. (U.S. PG-Publication # 2021/0067998), and 
Abedini et al. (U.S. PG-Publication # 2018/0324648), and in view of Sheng et al. (U.S. PG-Publication # 2016/0044618).


          Consider claim 10, and as applied to claim 1 above, Mochizuki et al. clearly disclose the method as described.
          However, Mochizuki et al. do not specifically disclose the plurality of sidelink PSSs are identical to one another and consecutively repeated. 
          In the same field of endeavor, Hedayat et al. clearly show:                   
          wherein when a plurality of sidelink PSSs or a plurality of sidelink SSSs are transmitted through the SSB (par. 150 (the broadcast RTR may include some or all components of a synchronization signal block (SSB) (i.e., primary/secondary synchronization signals (PSS/SSS) and/or physical broadcast channel (PBCH))).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting a signal by a sidelink UE, as taught by Mochizuki, and show a plurality of sidelink PSSs or a plurality of sidelink SSSs are transmitted through the SSB, as taught by Hedayat, so that synchronization can be handled properly.
          However, Mochizuki and Hedayat do not specifically disclose the plurality of sidelink PSSs are identical to one another and consecutively repeated. 
          In the same field of endeavor, Abedini et al. clearly show:                   
          the plurality of sidelink PSSs are identical to one another and consecutively repeated (par. 52 (There may be multiple PSS sequences generated based on different cyclic shifts of a base sequence in a frequency domain. For example, three PSS sequences may be generated by one of three different cyclic shifts of a base sequence in a frequency domain)), 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting a signal by a sidelink UE, as taught by Mochizuki, show a plurality of sidelink PSSs or a plurality of sidelink SSSs are transmitted through the SSB, as taught by Hedayat, and show the plurality of sidelink PSSs are identical to one another and consecutively repeated, as taught by Hedayat, so that synchronization can be handled properly.
          However, Mochizuki and Hedayat do not specifically disclose the plurality of sidelink SSSs use different sequences. 
          In the same field of endeavor, Sheng et al. clearly show:                   
          the plurality of sidelink SSSs use different sequences (par. 195 (The combinations of PSS sequences and SSS sequences are used to represent different D2DSS sequence groups (which means when two different D2DSS sequence groups select the same LTE downlink PSS sequence, they select different SSS sequences))).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting a signal by a sidelink UE, as taught by Mochizuki, show a plurality of sidelink PSSs or a plurality of sidelink SSSs are transmitted through the SSB, as taught by Hedayat, show the plurality of sidelink PSSs are identical to one another and consecutively repeated, as taught by Hedayat, and show the plurality of sidelink SSSs use different sequences, as taught by Sheng, so that synchronization can be handled properly.





         Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (U.S. PG-Publication # 2020/0045725), in view of Hedayat et al. (U.S. PG-Publication # 2021/0368541), Li et al. (U.S. PG-Publication # 2021/0067998), and Werner et al. (U.S. PG-Publication # 2021/0160027), and in view of Si et al. (U.S. Patent # 10389567).



          Consider claim 11, and as applied to claim 1 above, Mochizuki et al. clearly disclose the method as described.
          However, Mochizuki et al. do not specifically disclose the sidelink PSS or sidelink SSS transmitted through the SSB is generated by comb type. 
          In the same field of endeavor, Werner et al. clearly show:                   
          wherein the sidelink PSS or sidelink SSS transmitted through the SSB is generated by comb type (par. 36 (It can be observed that type 1 mapping of the DM-RS sequence (r(m), m=0, 1, . . . ) has a comb structure and that the type 1 mapping has a denser pattern in the frequency-domain than the type 2 mapping)) .
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting a signal by a sidelink UE, as taught by Mochizuki, and show the sidelink PSS or sidelink SSS transmitted through the SSB is generated by comb type, as taught by Werner, so that synchronization can be handled properly.
          However, Mochizuki and Werner do not specifically disclose mapping of m sequence of length 63. 
          In the same field of endeavor, Si et al. clearly show:                   
          mapping of m sequence of length 63 (col. 33, lines 4-7(Table 2  (<6 GHz carrier frequency with 5 MHz synchronization transmission bandwidth and 30 kHz subcarrier spacing….
          A sequence with length L.sub.SSS = 2.L.sub.M is a combination of two M-sequences, each M-sequence with length L.sub.M (e.g. L.sub.M = 63 or 65 or 66))).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting a signal by a sidelink UE, as taught by Mochizuki, and show the sidelink PSS or sidelink SSS transmitted through the SSB is generated by comb type, as taught by Werner, 
and show mapping of m sequence of length 63, as taught by Si, so that synchronization can be handled properly.





         Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (U.S. PG-Publication # 2020/0045725), in view of Hedayat et al. (U.S. PG-Publication # 2021/0368541), Li et al. (U.S. PG-Publication # 2021/0067998), and Noh et al. (U.S. PG-Publication # 2018/0337757), and in view of Agiwal et al. (U.S. PG-Publication # 2018/0083688).



          Consider claim 12, and as applied to claim 1 above, Mochizuki et al. clearly disclose the method as described.
          However, Mochizuki et al. do not specifically disclose even RE or odd RE.
          In the same field of endeavor, Noh et al. clearly show:                   
         wherein whether the comb type m sequence is mapped to even RE or odd RE ( par. 81 (M-sequence), par. 125 (the base station can explicitly indicate or implicitly notify the terminal that the SSB or PDCCH 605 has an RE-level comb structure (e.g., in even RE (or odd RE))))
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting a signal by a sidelink UE, as taught by Mochizuki, and show even RE or odd RE, as taught by Noh, so that synchronization can be handled properly.
          However, Mochizuki and Noh do not specifically disclose purpose of use of sync signal.
          In the same field of endeavor, Agiwal et al. clearly show:                   
          indicates at least one or more of sync beam index, sync resource index and purpose of use of sync signal (par. 106 (the main purpose of the synchronization signals like PSS/SSS and beam index sequence is for downlink timing reference, sub-frame or radio frame boundary identification and additional scrambling of the physical channels such as LTE equivalent of PDCCH, PDSCH, PUSCH, PUCCH etc)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting a signal by a sidelink UE, as taught by Mochizuki, show even RE or odd RE, as taught by Noh, and show purpose of use of sync signal, as taught by Agiwal, so that synchronization can be handled properly.






         Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (U.S. PG-Publication # 2020/0045725), in view of Hedayat et al. (U.S. PG-Publication # 2021/0368541), Li et al. (U.S. PG-Publication # 2021/0067998), and in view of Santhanam et al. (U.S. PG-Publication # 2019/0104525).


          Consider claim 14, and as applied to claim 13 above, Mochizuki et al. clearly disclose the method as described.
          However, Mochizuki et al. do not specifically disclose the sidelink UE is capable of communicating with at least one of another UE. 
          In the same field of endeavor, Santhanam et al. clearly show:                   
          wherein the sidelink UE is capable of communicating with at least one of another UE (fig. 4, par. 55 (As shown in FIG. 4, a first UE 405-1 may communicate with a second UE 405-2 (and one or more other UEs 405) via one or more sidelink channels 410)), a UE related to an autonomous driving vehicle, the BS or a network. 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for transmitting a signal by a sidelink UE, as taught by Mochizuki, and show the sidelink UE is capable of communicating with at least one of another UE, as taught by Santhanam, so that synchronization can be handled properly.






Conclusion
            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
July 20, 2022